Citation Nr: 1519698	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the period prior to March 7, 2013, for coronary artery disease, status post cardiac stenting.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk






INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for coronary artery disease, status post cardiac stenting, with a 10 percent rating assigned, effective February 20, 2004.

In a March 2014 rating decision, the RO increased the initial evaluation assigned the disorder at issue to 60 percent, effective March 7, 2013.  In a statement that same month, the Veteran reported that he agreed with the 60 percent rating, but that he wanted an earlier effective date for the 60 percent evaluation.  The Board construes his statement as expressing satisfaction with the assigned 60 percent evaluation from March 7, 2013, and thus the satisfaction of his appeal to that extent.  With respect to the period prior to March 7, 2013, he still disagrees with the assigned rating, and thus this matter remains on appeal.  The Board notes that while the Veteran expressed the remaining issue in terms of entitlement to an earlier effective date, given that the appeal he perfected to the Board involved the determination of the proper initial rating, the issue actually is one of consideration of staged ratings for the initial rating.  Consequently, the claim has been recharacterized as entitlement to a rating in excess of 10 percent prior to March 7, 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The relevant records therein have been considered.  


FINDING OF FACT

Prior to March 7, 2013, service-connected coronary artery disease was not shown to have been manifested by a workload at or below 7 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or left ventricular dysfunction with an ejection fraction at or below 50 percent.


CONCLUSION OF LAW

Prior to March 7, 2013, the criteria for an initial disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As this appeal arises from disagreement with the initial disability rating following the grant of service connection, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private and VA treatment records.  The Veteran has not identified any other treatment or any outstanding treatment records.  

Additionally, the Veteran was provided a VA examination in July 2012 to assess the severity of his coronary artery disease.  The Board finds that the medical examination and opinion evidence is adequate as it is based on thorough physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 38 C.F.R. § 3.159(c)(4).  The Board notes that the representative believes a remand is in order because the July 2012 examiner offered an estimate of METs and did not have the Veteran instead undergo stress testing.  The examiner was not prohibited from offering an estimation of METs when he feels that stress testing is not indicated.  The examiner took into account the Veteran's symptoms and offered an estimation of METs, and the Board finds no basis to question the accuracy of the examiner's estimation.  Moreover, an exercise stress test at this juncture would not aid in determining the level of METs prior to March 2013.  VA's duty to assist the Veteran in this case has been met.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to March 7, 2013, the Veteran's coronary artery disease was evaluated as 10 percent disabling, under Diagnostic Code 7005 for coronary artery disease.  Under this code, a higher rating of 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction (LVEF) with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that prior to March 7, 2013, the Veteran's coronary artery disease more closely approximated the criteria for a 10 percent disability rating, indicative of coronary artery disease with a workload greater than 5 but less than 7 METs.  

A May 1996 exercise stress test revealed a MET level of 7, but the Veteran just achieved just 84 percent of the age-related target heart rate.  The left ventricular cavity was not dilated at stress.  A November 2002 stress echocardiogram revealed a workload of 7.8 METs and LVEF of 60 percent.  In a June 2005 cardiology consult, the Veteran denied symptoms of congestive heart failure and in October 2005, he reported that he tried to walk one to two miles every day.  A November 2005 nobutamine stress echocardiogram was negative and revealed normal left ventricle size.  An April 2007 private treatment record included an estimated LVEF of 70 percent.  A July 2012 VA cardiology consultation documented the Veteran's report that he could climb three flights of stairs without difficulties or symptoms, remained very active, and was rebuilding a burnt house.  His coronary artery disease was found to be stable.  

The July 2012 VA examiner found no evidence of congestive heart failure or cardiac hypertrophy or dilation.  The examiner estimated the workload to be between 7 and 10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  

Based on the forgoing, the Board finds that the Veteran's coronary artery disease more closely approximated a 10 percent disability rating for the period remaining on appeal.  At no point during this period had cardiac hypertrophy or dilation been demonstrated on diagnostic testing.  Moreover, LVEF was never demonstrated to be 50 percent or less.  While the 1996 stress test revealed a MET of 7, the Veteran had not fully achieved the target heart rate before he had to stop.  All findings or estimations of METs since that test have been above 7.  Moreover, the Veteran reported on multiple occasions that he remained very active, walked long distances, or could climb stairs without problems or symptoms.  Thus, an increased schedular rating in excess of 10 percent prior to March 7, 2013, is not warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

The Board notes that the assignment of a 60 percent evaluation from March 2013 was based on a statement received from a private physician indicating that testing was done in March 2013 which demonstrated that the Veteran met the criteria for a 60 percent evaluation.  Notably, the statement did not purport to indicate that the testing somehow demonstrated that the 60 percent criteria were met even prior to that date.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's coronary artery disease, as it is manifested, at most, by decreased left ventricular function, dyspnea, fatigue, and angina, and the rating criteria are based specifically on such a loss.  
38 C.F.R. § 4.85.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a higher initial rating in excess of 10 percent prior to March 7, 2013, for coronary artery disease is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


